Exhibit 10.3
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into as of the 15th day of June, 2011 (the “Effective Date”), and is by and
between POWERVERDE, INC., a Delaware corporation (the “Company”), and KEITH
JOHNSON, an individual (the “Employee”).


RECITALS:


WHEREAS, the Company and the Employee entered into that certain Employment
Agreement, effective as of January  1, 2011 (the “Original Employment
Agreement”); and


WHEREAS, the Company and the Employee wish to amend the Original Employment
Agreement as provided herein;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree that the
foregoing Recitals are true and accurate and are incorporated herein and further
agree as follows:
 
AGREEMENT


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:


1.    Employment. The Company hereby agrees to employ the Employee and the
Employee hereby agrees to serve the Company on the terms and conditions set
forth herein.


2.    Duties of Employee. During the Employment Period (as defined in Section 3,
below), the Employee shall serve as the “Chief Technical Officer” of the
Company.  The Employee shall diligently perform all services as may be assigned
to the Employee by the President of the Company, and shall exercise such power
and authority as may from time to time be delegated to the Employee by the
President of the Company.  The Employee’s duties will be described in a Company
job description, or will otherwise be determined by the Company with
consultation with the Employee.  During the Employment Period (as defined in
Section 3, below), the Employee will faithfully carry out his responsibilities,
and provide services to the Company at least four days a week and for at least
10 hours each day (unless otherwise mutually-agreed to by the Company and
Employee), and as otherwise may be necessary for the Employee to perform
effectively the responsibilities of the position. In addition, the Employee
shall act in accordance with (i) standing instructions for the position which
may be issued by the Company from time to time; (ii) all reasonable and lawful
requests, directions and/or restrictions imposed by the Company; and (iii) all
policies of the Company as prescribed from time to time.  Upon termination of
employment, the Employee shall return all Company equipment and other Company
property in the Employee’s possession, custody or control.
 
 
 

--------------------------------------------------------------------------------

 


During the Employment Period, the Employee shall devote all of the Employee’s
business time, attention and energies to the business of the Company; provided,
however, that while employed by the Company, the Employee may be engaged in any
other business activity, whether or not such business activity is pursued for
gain, profit or other pecuniary advantage so long as such activity does not
reasonably interfere or otherwise compete with the Company; provided, further,
that this provision shall not be construed as preventing the Employee from
investing savings or other assets in such form or manner as will not require any
services on the part of the Employee, nor shall it be construed as preventing
the Employee from engaging in any charity or civic work approved in writing by
the Company.


3.    Term. The Employee shall be employed by the Company commencing on the
Effective Date of this Agreement.  The Employee’s employment by the Company
shall continue for a period of two years (the “Initial Term”), unless this
Agreement is terminated first pursuant to Article 6.  If not previously
terminated, at the end of the Initial Term the Agreement shall be automatically
renewed for an additional term of one year, and it shall similarly be renewed on
future one-year anniversary dates (“Renewal Terms”) until the Agreement is
terminated pursuant to Article 6.  The entire term of the Agreement (comprised
of that part of the Initial Term, and any Renewal Terms, prior to termination)
shall be referred to in this Agreement as the “Employment Period.”  For all
purposes of the Agreement, no termination of the Employee’s employment shall be
deemed to have occurred if the Employee is transferred during the Employment
Period to any business entity which is an Affiliate of the Company.  An
“Affiliate” shall mean any corporation or other entity that, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company.


4.    Compensation.


(a)          Base Compensation. The Employee shall receive compensation of
$12,500.00 per month by the Company during the Initial Term (the
“Compensation”), with such Compensation payable in installments consistent with
the Company’s normal payroll schedule, subject to applicable withholding and
other taxes as shall be required by applicable law.  Thereafter the Company may
increase the Employee’s Compensation, in its sole discretion.


(b)          Existing Stock Option.  The parties agree and acknowledge that, as
of January 1, 2011, the Employee has been granted an option (the “First Option”)
to purchase from the Company 1,350,000 shares of common stock, $0.0001 par value
per share, of the Company, in accordance with the terms and conditions set forth
in Section 4(b) of the Original Employment Agreement.


(c)          Additional Stock Options.


(i)           As of the date hereof, the Employee shall be granted an option
(the “Second Option”) to purchase from the Company 100,000 shares of common
stock, $0.0001 par value per share, of the Company (“Common Stock”), at an
exercise price of $1.23 per share. The parties shall execute a separate stock
option agreement (the “Second Stock Option Agreement”) as of the Effective Date,
and the Second Stock Option Agreement will more fully describe the Employee’s
stock option rights.  The shares of stock that may be purchased upon the
exercise of the Second Option are referred to in this Agreement as the “Second
Option Shares.”  The Second Option will be exercisable with respect to all or a
portion of the Second Option Shares (in full shares) (i) as of the date upon
which the last of all of the following events has occurred: (A) the Liberator is
up and running and producing at least 50kw, and (B) the next generation of the
Liberator has been designed, built and operational; and (ii) in accordance with
the Vesting Schedule (as defined in Section 4(c)(iii), below) and assuming
compliance with and upon the terms and conditions of the Second Stock Option
Agreement.
 
 
2

--------------------------------------------------------------------------------

 


(ii)           As of the date hereof, the Employee shall be granted an option
(the “Third Option”) to purchase from the Company 100,000 shares of Common
Stock, at an exercise price of $2.00 per share. The parties shall execute a
separate stock option agreement (the “Third Stock Option Agreement”) as of the
Effective Date, and the Third Stock Option Agreement will more fully describe
the Employee’s stock option rights.  The shares of stock that may be purchased
upon the exercise of the Third Option are referred to in this Agreement as the
“Third Option Shares.”  The Third Option will be exercisable with respect to all
or a portion of the Third Option Shares (in full shares) (i) as of the date upon
which the first Combined Cooling Heating and Power (CCHP) system has been
designed and built and is operational; and (ii) in accordance with the Vesting
Schedule (as defined in Section 4(c)(iii), below) and assuming compliance with
and upon the terms and conditions of the Third Stock Option Agreement.


(iii)           The Second Option and Third Option will be exercisable with
respect to all or a portion of the Second Option Shares and Third Option Shares,
respectively (each of such option shares are sometimes hereinafter referred to
as the “Additional Option Shares”) (in full shares) in accordance with the
following vesting schedule (“Vesting Schedule”):



 
(1)
25% of the Additional Option Shares, i.e., 25,000 shares, shall vest as of the
date of execution of both this Agreement and the relevant stock option
agreement;
       
(2)
an additional 25% thereof shall vest as of the six-month anniversary of the
Effective Date;
       
(3)
an additional 25% thereof shall vest as of the first anniversary of the
Effective Date; and
       
(4)
the remaining 25% thereof shall vest as of the 18-month anniversary of the
Effective Date.

 
There shall be acceleration of all vesting in the event of a Change of Control,
as that term is defined in, and pursuant to the terms and conditions of, the
Employee’s relevant stock option agreement.  Each of the Second Option and Third
Option shall lapse immediately upon Employee’s voluntary termination of
employment with the Company or termination of employment with the Company for
Cause. As used in this Agreement, the term “Cause” means:


(i)           the continued failure by Employee to satisfactorily perform
Employee’s duties (other than any such failure resulting from Employee’s
disability), as set forth in this Agreement or in the Employee’s job description
following receipt by the Employee of 30 days’ written notice thereof from the
Company;
 
 
3

--------------------------------------------------------------------------------

 


(ii)           any serious act of misconduct in connection with work by the
Employee, including, but not limited to, the following acts or
omissions:  falsification of Company or its affiliate’s documents; dishonesty in
connection with Company or its affiliate’s business; misrepresentations to the
Employee’s direct supervisor, or to any officer of the Company, or to the Board
of Directors of the Company; breach of the Employee’s duty of loyalty to the
Company through appropriation or attempted appropriation of corporate
opportunities for the Employee’s own advantage, or through other conflicts of
interest where the Employee acts for the Employee’s own personal benefit,
instead of for the benefit of the Company or its Affiliates; conduct by the
Employee that adversely affects, or could reasonably be expected to adversely
affect, the business or reputation of the Company or any of its Affiliates; or
any act or omission which is a material violation of any law, regulation or
ordinance applicable to the Company or any of its affiliates, or which otherwise
constitutes a  material violation of any Code of Ethics promulgated by the
Company or any of its affiliates;


(iii)           an act or omission by Employee which would be either a felony
under applicable law, or a misdemeanor involving moral turpitude under
applicable law, regardless of whether or not the Employee is prosecuted for this
crime, and if prosecuted, regardless of the eventual disposition of the case, as
long as there is sufficient evidence, admissible in a court of law in the forum
jurisdiction identified in Section 10 of this Agreement, to prove, by a
preponderance of the evidence, that the Employee committed such crimes; or


(iv)           the Employee’s inability to perform duties assigned by the
Company due to physical or mental disability following receipt by the Employee
of 30 days’ written notice thereof from the Company, but only after all leaves
of absence provided to the Employee by the Company, or required by federal or
state law, have been exhausted.


(d)          Bonuses.  The Company shall pay to the Employee a one-time bonus of
$20,000.00 payable at a time and in a manner as determined by the
Company.  Additionally, during the Term of Employment, the Employee shall be
eligible to receive bonuses pursuant to the bonus program of the Company then in
effect, and in such amounts and at such times as the Company shall determine in
its sole discretion pursuant to the terms of such program.


5.    Expense Reimbursement and Other Benefits.


(a)          Reimbursement of Expenses. Subject to such reasonable rules and
guidelines as the Company may from time to time adopt for its employees
generally, the Company shall reim­burse the Employee for all reasonable expenses
actually paid or incurred by the Employee during the Term of Employment in the
course of and pursuant to the business of the Company.  The Employee shall
account to the Company in writing for all expenses for which reimbursement is
sought and shall supply to the Company copies of all relevant invoices, receipts
or other evidence reasonably requested by the Company.
 
 
4

--------------------------------------------------------------------------------

 


(b)          Compensation/Benefit Programs.  During the Term of Employment but
no earlier than following the expiration of the 18-month period following the
Effective Date (unless otherwise provided by the Company in its sole
discretion), the Employee shall be entitled to participate in all employee
benefit plans as are presently or here­after offered by the Company to its
executive-level employees, including, without limitation, and to the extent
existing, the Company’s group health insurance plan and any bonus, option or
similar incentive compensation plan, 401(k) plan, group life and short- and
long-term disability plans and automobile allowance program, subject to the
general eligibility and participation provisions set forth in such plans and
required by applicable law.


(c)          Vacation.  The Employee shall be entitled to such days of vacation
during the Term of Employment as are reasonable and customary and in accordance
with the Company’s existing policies, or as otherwise mutually agreed to by the
parties.


6.    Termination of Employment.
 
(a)          Termination.  The Company and/or Employee shall have the right to
terminate this Agreement, and the Employee’s employment hereunder, at any time
without Cause immediately upon 30 days’ prior written notice thereof. The
Company shall have the right to terminate this Agreement, and the Employee’s
employment hereunder, at any time for Cause (as defined above) without prior
notice thereof.  The Employee’s employment and the Employment Period shall
terminate automatically upon the Employee’s death, as of the date of death.


(b)          Payment(s) to Employee Following Termination. Upon the termination
of Employee’s employment hereunder for any reason and subject to Section 7(e),
below, the Company shall only be obligated to pay to the Employee (i) on the
date of such termination, the Employee’s Compensation through the date of
termination; and (ii) within 30 days after the date of such termination, any pro
rated bonus, if applicable, pursuant to Section 4(d) based on that portion of
the relevant period during which the Employee was employed, if applicable,
through the Initial Term.  The Company shall have no further liability hereunder
(other than for reimbursement for reasonable business expenses incurred prior to
the date of termination, subject, however, to the provisions of Section 5(a),
above).
 
(c)          License of Employee’s Existing Patent. If, and to the extent that,
Employee is terminated by the Company without Cause, then the Company shall be
deemed to have granted to Employee as of the date of such termination a
perpetual, non-exclusive, non-transferable, royalty-free license to use
Employee’s Existing Patent and the Preexisting IP, as provided in Section
7(c)(3), below; provided, however, that Employee’s use thereof shall not be for
any purpose that is, in any way, competitive with, or otherwise serves to the
detriment of, the Company or is otherwise in violation of the terms and
conditions set forth in this Agreement.
 
(d)          Resignation.  Upon any notice of termination of employment pursuant
to this Article 6, the Employee shall automatically and without further action
be deemed to have resigned as an officer, and if the Employee was then serving
as a director of the Company, and if required by the Company, the Employee
hereby agrees to immediately execute a resignation letter to the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)          Survival.  The provisions of this Article 6 shall survive the
termination of this Agreement, as applicable.


7.    Restrictive Covenants.
 
(a)          Confidentiality.  Except as required in the performance of
Employee’s work for the Company, Employee will not directly or indirectly use or
disclose any Trade Secret Information (as defined below), either during or after
employment with the Company for so long as such information remains Trade Secret
Information as defined herein.  Except as required in the performance of
Employee’s work for the Company, Employee will not directly or indirectly use or
disclose any Confidential Information (as defined below), either during
employment with the Company or for a period of two years thereafter.
 
As used herein, “Trade Secret Information” means any information possessed by
the Company which derives independent economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use.  For purposes of this Agreement, “Trade Secret Information” includes both
information disclosed to Employee by the Company, or by its other employees,
agents or representatives, and information otherwise acquired or developed by
Employee in the course of his employment with the Company.  As used herein,
“Confidential Information” means any information possessed by the Company which
is not readily ascertainable by proper means by other persons, regardless of
whether such Confidential Information has independent economic value.  Any
information that Employee can demonstrate is publicly available through no fault
of Employee or others with a duty or other obligation of confidentiality to the
Company (contractual or otherwise), is not Trade Secret Information or
Confidential Information within the meaning of this Agreement.
 
Notwithstanding anything else in this Agreement, Trade Secret Information shall
include, but is not limited to: (i) information concerning the Company’s
management, financial condition, financial operation, purchasing activities,
pricing formulas, existing and contemplated products and services, sales
activities, marketing research, marketing plans, marketing activities, and
business plans; (ii) information acquired or compiled by the Company concerning
actual or prospective customers, including but, not limited to, their
identities, their business operations, their finances, the identity and quantity
of products or services purchased from the Company, and other unpublished
information furnished by or about them to the Company; (iii) the Company’s
software (including source code, object code and related documentation), its
software requirements and design documentation, its product development plans,
its security procedures, methods and vulnerabilities (including, without
limitation, all passwords and user ids), the algorithms, methods and procedures
used within the Company Software, and all ideas and proposals, whether generated
internally or not, relating to the design, operation, implementation, use and
maintenance of the Company’s software, (iv) all Inventions (as defined in
Section 7(c) below), regardless of whether such Inventions have been reduced to
practice or are subject to patent protection, and (v) all other types and
categories of information (in whatever form) with respect to which, under all
the circumstances, Employee knows or has reason to know that the Company intends
or expects secrecy to be maintained and as to which the Company has made
reasonable efforts to maintain secrecy.
 
 
6

--------------------------------------------------------------------------------

 
 
The Company may, from time to time, inform Employee of restrictions upon the use
or disclosure of specified information which has been licensed or otherwise
disclosed to the Company by third parties pursuant to license or confidential
disclosure agreements which contain restrictions upon the use or disclosure of
such information.  Employee agrees that such information shall be treated as
Confidential Information under this Agreement, and, in addition, Employee agrees
to abide by the restrictions upon use and/or disclosure contained in such
agreements.
 
Employee will not use or disclose to the Company any confidential or proprietary
information belonging to others, and Employee represents that his employment by
the Company does not and will not require the use or disclosure of such
information or the violation of any confidential relationship with any third
party.
 
(b)          Other Property of the Company. All documents, encoded media, and
other tangible items provided or made accessible to Employee by the Company, or
by its other employees, agents or representatives, or prepared, generated or
created by Employee or others in connection with any business activity of the
Company, are and shall remain the property of the Company.
 
Upon termination of his employment with the Company, Employee will promptly
deliver to the Company all such documents, media, and other items in Employee’s
possession, including all complete or partial copies, recordings, abstracts,
notes or reproductions of any kind made from or about such documents, media,
items or information contained therein.
 
Employee will neither have nor claim any right, title, or interest in any
Invention, patent, copyright, trademark, service mark or trade name (or any
application released thereto) owned or used by the Company.
 
(c)          Ownership of Developments.
 
(1)           Work Product. All work, writing, material, copyrights, patents,
trade secrets, or other intellectual property rights associated with any ideas,
concepts, techniques, Inventions (as defined below), processes, or works of
authorship developed or created by Employee during the course of performing work
for the Company or its clients (collectively, “Work Product”) shall belong
exclusively to the Company and shall, to the extent possible, be considered a
work made by the Employee for hire for the Company within the meaning of Title
17 of the United States Code.  Subject to the limitations set forth in Section
6(c), above, to the extent the Work Product may not be considered work made by
the Employee for hire for the Company, the Employee hereby assigns all right
title and interest the Employee has or may have in such Work Product to the
Company, and Employee further agrees to execute any assignments or similar
documents requested by the Company in the future to further evidence and
document the Company’s rights in and to any Work Product, and to do so without
any requirement of further consideration, even if such request is made after
this Agreement expires or terminates.
 
For the purposes of this Section 7(c), “Work Product” shall include, without
limitation, all work relating in any way to the business of the Company that is
conceived or created, in whole or in part, by the Employee during the term of
Employment, regardless of whether such creation is performed during normal
working hours or with the use of Company equipment, all copies of such work in
any medium whatsoever in the Employee’s control or possession, and all
derivative works of such work authored in whole or in part by the Employee.
 
 
7

--------------------------------------------------------------------------------

 
 
(2)           Inventions. As used herein, “Invention” means any discovery,
improvement, innovation, idea, formula, or shop right (whether or not
patentable, whether or not put into writing, and whether or not put into
practice) made, generated, or conceived by Employee (whether alone or with
others, whether or not patentable, whether or not put into writing, and whether
or not reduced to practice) while employed with the Company that relates in any
way to the Company’s products, services, market, employees, business methods,
operations or product plans.  For purposes of this Agreement, any Invention
relating to the business of the Company or to the Company’s actual or
demonstrably anticipated research or development with respect to which Employee
files a patent application within one (1) year after termination of employment
with the Company shall be presumed to be an Invention conceived by Employee
during the period of his employment with the Company, rebuttable only by
accurate, written and duly corroborated evidence that such Invention was not
first conceived by Employee until after the termination of his employment with
the Company.
 
Employee further agrees that all Inventions generated, made or conceived by
Employee during the period of his employment with the Company shall also be
solely owned by the Company, and Employee hereby irrevocably assigns to the
Company all of his right, title and interest in and to any and all Inventions.
Employee agrees to and shall promptly disclose all Inventions to the Company in
writing.
 
Employee further agrees to execute any assignments or similar documents
requested by the Company to further evidence and document the Company’s rights
in and to any Inventions, and to cooperate with Company, at the Company’s
expense, in obtaining letters patent or equivalent protection for such
Inventions in any and all locations and jurisdictions Company may choose in its
sole discretion throughout the world, and to do so without any requirement of
further consideration, even if such request is made after this Agreement expires
or terminates.
 
(3)           Preexisting IP. In addition to the foregoing, the parties agree
and acknowledge that, as of January 1, 2011, Employee executed an Assignment,
attached hereto as Exhibit A, assigning to the Company all right, title and
interest Employee has or may have had in and to United States Patent Application
61/424,249 filed on December 17, 2010 (the “Existing Patent”), and all
Inventions disclosed or claimed therein.
 
Employee further agrees that any and all right, title and interest Employee has
or may have in any works of authorship, discoveries, improvements, innovations,
ideas, or formulas, (whether or not patentable, whether or not put into writing,
and whether or not put into practice) made, generated, or conceived by Employee
(whether alone or with others) prior to the Effective Date that relate in any
way to the Company’s products, services, market, employees, business methods,
operations or product plans (the “Preexisting IP”) are hereby irrevocably
assigned to the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
Employee agrees to execute any assignments or similar documents requested by the
Company to further evidence and document the Company’s rights in and to the
Existing Patent and/or any Preexisting IP, and to cooperate with Company, at the
Company’s expense, in obtaining letters patent or equivalent protection for such
Existing Patent and/or Preexisting IP in any and all locations and jurisdictions
Company may choose in its sole discretion throughout the world, and to do so
without any requirement of further consideration, even if such request is made
after this Agreement expires or terminates.
 
(d)          Definition of Company.  Solely for purposes of this Article 7, the
term “Company” also shall include any existing or future subsidiaries of the
Company.
 
(e)          Covenant Not to Compete.  (i) During the period of Employee’s
employment with the Company and for a period of two years thereafter (the
“Non-Compete Period”), Employee will not, as an employee, officer, director,
contractor, broker, distributor, advisor, consultant, or owner, or in any other
capacity, directly or indirectly participate or assist in: (A) the design,
development, production, marketing or sales of any product or service
competitive with any product or service which the Company markets or plans to
market at the time of termination of Employee’s employment with the Company; or
(B) the management or financing of a business enterprise engaged in any such
activities; provided, however, that if, and to the extent that, the Employee’s
employment with the Company is terminated for any reason other than due to
Employee’s voluntary termination of employment with the Company or termination
of employment with the Company for Cause, then during such Non-Compete Period,
the Company shall continue to pay the Compensation to Employee, unless and until
such time as the Company unilaterally agrees to release the Employee from the
non-competition obligations set forth in this Section 7(e).  The geographic
territory within which Employee will refrain from such activities shall be the
United States of America, the countries which are members of the European Union
and any other geographic territory within which the Company or any Company agent
or representative markets or plans to market any such products or services at
the time of termination of Employee’s employment (“Restricted Area”)
 
(f)           Non-Solicitation of Customers.  During the two-year period after
the date of termination of Employee’s employment with the Company, Employee will
not, directly or indirectly, either (i) solicit, divert, take away or accept, or
attempt to solicit, divert, take away or accept, the business of any Restricted
Customer (as defined below) for any product or service offered by the Company
within the Restricted Area; or (ii) attempt or seek to cause any Restricted
Customer to refrain, in any respect, from acquiring from or through the Company
any product or services offered by the Company within the Restricted Area. As
used herein, the term “Restricted Customer” means any customer to whom or to
which goods or services were provided by the Company during the two-year period
prior to the date of Employee’s employment, and any potential customer of the
Company that the Company solicited during the one-year period prior to the date
of termination of Employee’s employment with the Company.
 
(g)          Non-Solicitation of Employees.  During the two-year period after
the date of termination of the Employee’s employment with the Company, Employee
will not, as to work within the Restricted Area, directly or indirectly solicit,
request or induce any employee of the Company to terminate employment with the
Company and seek employment with another firm other than the Company; provided,
however, that a general advertisement in a medium of general public circulation
with respect to a particular employment position that is not targeted at any one
or more the employees of the Company will not violate the covenants of this
Section.
 
 
9

--------------------------------------------------------------------------------

 
 
(h)          Duty of Loyalty.  Employee agrees that during the time that
Employee is employed by the Company, Employee will owe the Company a duty of
loyalty, and that as part of this duty of loyalty, Employee shall not engage in
any form of business activity representing competition against the
Company.  Similarly, Employee, while employed by the Company, shall not
appropriate for Employee’s own use any business opportunity of the Company, or
otherwise engage in conduct where Employee’s own business interests are
developed instead of the Company’s business interests.
 
(i)           Requests for Clarification.  In the event Employee is uncertain as
to the meaning of any provision of this Agreement or its application to any
particular information, item or activity, Employee will inquire in writing to
the President of the Company, specifying any areas of uncertainty.  The Company
will respond in writing within a reasonable time and will endeavor to clarify
any subject of uncertainty, including such things as whether it considers
particular information to be its Trade Secret Information or whether it
considers any particular activity or employment to be in violation of this
Agreement.
 
(j)           Notice to Subsequent Employers.  For a period of two years after
termination of his employment with the Company, Employee will inform any
prospective new employer (before accepting employment) of the terms of this
Agreement.  In addition, it is agreed that the terms of this Agreement are not
confidential, and that the Company may disclose the provisions of this
Agreement, without any liability whatsoever, to any person, including, without
limitation, one that is engaged in a business relationship with Employee, and
may indicate that it is believed that Employee is in violation of this
Agreement.
 
(k)           Acknowledgment by Employee. The Employee acknowledges and confirms
that (i) the restrictive covenants contained in this Article 7 are reasonably
necessary to protect the legitimate business interests of the Company; and (ii)
the restrictions contained in this Article 7 (including, without limitation, the
length of the term of the provisions of this Article 7) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind.
 
(l)           Reformation by Court.  In the event that a court of competent
jurisdiction shall determine that any provision of this Article 7 is invalid or
more restrictive than permitted under the governing law of such jurisdiction,
then only as to enforcement of this Article 7 within the jurisdiction of such
court, such provision shall be interpreted and enforced as if it provided for
the maximum restriction permitted under such governing law.
 
(m)         Survival.  The provisions of this Article 7 shall survive the
termination of this Agreement, as applicable.
 
8.    Injunction.  It is recognized and hereby acknowl­­edged by the parties
hereto that a breach by the Employee of any of the covenants contained in
Article 7 of this Agreement will cause irreparable harm and damage to the
Company, the monetary amount of which may be virtually impossible to
ascertain.  As a result, the Employee recognizes and hereby acknowledges that
the Company shall be entitled to seek an injunction from any court of competent
juris­diction enjoining and restraining any violation of any or all of the
covenants contained in Article 7 of this Agree­ment by the Employee or any of
the Employee’s affiliates, associates, partners or agents, either directly or
indirectly, and that such right to injunction shall be cumulative and in
addition to whatever other remedies the Company may possess.
 
 
10

--------------------------------------------------------------------------------

 
 
9.             Assignment.  Neither party shall have the right to assign or
delegate the Employee’s rights or obligations hereunder, or any portion thereof,
to any other person.
 
10.   Governing Law.  This Agreement is to be construed and enforced according
to the laws of the State of Arizona. The parties agree to accept any service of
process by mail and to the exclusive venue of courts of competent jurisdiction
located in Maricopa County, Arizona in any dispute arising out of the employment
by the Company of the Employee, compensation or any damages in respect thereof.
 
11.   Entire Agreement; Amendment.  This Agreement and the relevant stock option
agreements referred to herein constitute the entire agreement between the
parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Employee and the Company (or
any of its affiliates) with respect to such subject matter.  This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Employee.
 
12.   Notices.  All notices required or permitted to be given hereunder shall be
in writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein.  Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three days after deposit in the U.S. mail.  Notice shall be
sent: (i) if to the Company, addressed to PowerVerde, Inc., 23429 N. 35th Drive,
Glendale, Arizona, Attention: George Konrad, President, and (ii) if to the
Employee, to the Employee’s address as reflected on the payroll records of the
Company, or to such other address as either party hereto may from time to time
give notice of to the other.
 
13.   Benefits; Binding Effect.  This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representa­tives, successors and, where applicable,
assigns, including, without limitation, any successor to the Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise.
 
14.   Severability.  The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remain­ing portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law.
 
 
11

--------------------------------------------------------------------------------

 
 
15.   Waivers.  The waiver by either party hereto of a breach or violation of
any term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
 
16.   Damages.  Nothing contained herein shall be con­strued to prevent the
Company or the Employee from seeking and recover­ing from the other damages
sustained by either or both of them as a result of its or his or her breach of
any term or provision of this Agreement.  In the event that either party hereto
brings suit for the collection of any damages resulting from, or the injunction
of any action constituting, a breach of any of the terms or pro­visions of this
Agreement, then each party shall pay its own court costs and attorneys’ fees
related thereto.
 
17.   Section Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
18.   No Violation; Release. As of the date hereof, there exists no violation or
default by Employee (or any event which with the giving of notice, or lapse of
time or both, would result in a violation or become a default by Employee) under
the Original Employment Agreement. The Employee acknowledges and agrees that no
claim or objection exists in favor of the Company arising out of or with respect
to the Original Employment Agreement and the Employee hereby releases and
discharges the Company and its affiliates, officers, managers, members,
employees, agents, attorneys, representatives, successors and assigns from any
and all claims, demands, actions and causes of action, whether at law or in
equity, whether now accrued or hereafter maturing, and whether known or unknown,
which the Employee now or hereafter may have by reason of any manner, cause or
things with respect to matters arising out of or with respect to the Original
Employment Agreement.
 
 [Signatures Begin on Following Page.]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.




 
COMPANY:
           
POWERVERDE, INC.
           
By:
/s/ George Konrad
     
George Konrad, President
 

 

 
EMPLOYEE:
         
/s/ Keith Johnson
   
Keith Johnson
 

 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A


ASSIGNMENT


(See attached.)
 
 
14

--------------------------------------------------------------------------------

 